CCA 201000366. On consideration of the motions filed by Professor Mark Zoole, Adjunct Professor of Law, Washington University School of Law, to file a brief of Amicus Curiae out of time, to appear pro hac vice as counsel of record, to allow appearance of law student on behalf of Amicus Curiae, for Justin Lepp to appear as Amicus Curiae, and for Justin Lepp to submit oral argument as Amicus Curiae, it is ordered that said motions are hereby granted, and that Amicus Curiae will be allotted 10 minutes to present oral argument.